


Exhibit 10.59


FIRST AMENDED AND RESTATED
RADIOSHACK CORPORATION
OFFICER’S SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN
 
RadioShack Corporation, a Delaware corporation ("RadioShack"), hereby amends and
restates, effective as of December 31, 2008, the RadioShack Corporation
Officer’s Supplemental Executive Retirement Plan (the “Plan”) in order to
satisfy the requirements of section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”). Unless otherwise indicated, all “section” or “Code”
references are to the Code and the Treasury Regulations related thereto, as may
be amended from time to time, promulgated under the authority of the applicable
Code section and, in each case, any successor provisions thereto.
 
RadioShack intends that this Plan, as amended and restated, applies solely to
compensation earned or vested on or after January 1, 2005, including any
earnings thereon, to the extent such compensation was not paid or distributed
prior to December 31, 2008.  Further, it is the intent of the RadioShack that
this Plan, as amended and restated, shall have no effect whatsoever on any
benefits earned and vested on or before December 31, 2004, including any
earnings thereon, and the parties intend that such benefits remain exempt from
Code section 409A.
 
ARTICLE ONE


PURPOSE
 
Section 1.1                                The purpose of this Plan is to enable
RadioShack Corporation and its subsidiaries to provide key executive personnel
certain death and retirement benefits.
 
 
ARTICLE TWO
 
DEFINITIONS
 
Section 2.1                                Beneficiary.  The recipient(s)
designated (in accordance with Article Seven) by a Participant in the Plan to
whom benefits are payable following his death.
 
Section 2.2                                Benefit Service Year.  The service
that is used to determine a Participant’s Plan Benefit under this Plan.  Each
Participant shall be granted one-twelfth of a year of Benefit Services Year for
each full or partial calendar month of his employment with RadioShack commencing
on the date of his appointment as an officer of RadioShack and ending with the
date termination of employment with RadioShack or the cessation of service as an
officer of RadioShack, whichever shall first occur.  Determination of Benefit
Service Years shall be subject to the following:
 
(i)  Separate years of Participant’s service with RadioShack as an officer shall
be aggregated for purposes of determining Benefit Service Years.
 
(ii)  A Participant’s authorized Leave of Absence will not interrupt continuing
of employment of a Participant as an officer for purposes of the Plan.
 
Section 2.3                                Benefit Service Years Credit. A
Participant’s Benefit Service Years Credit shall be equal to 2.5% multiplied by
the Participant’s Benefit Service Years.  In no event shall a Participant’s
Benefit Service Years Credit exceed 50%.
 

 
1

--------------------------------------------------------------------------------

 

Section 2.4                                Change in Control.  For purpose of
the Plan, a “Change in Control” shall mean any of the following events:
 
(a)           An acquisition (other than directly from RadioShack (the “Company”
for purposes of this definition)) of any voting securities of the Company (the
“Voting Securities”) by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of fifteen
percent (15%) or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
Non-Control Acquisition (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control.
 
A “Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (for purposes of this definition, a “Subsidiary”), (ii) the Company
or its Subsidiaries, or (iii) any Person in connection with a Non-Control
Transaction (as hereinafter defined);
 
(b)           The individuals who, as of January 1, 2006, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the Board; provided, however, that if the election, or nomination
for election by the Company’s stockholders, of any new director was approved by
a vote of at least two-thirds of the Incumbent Board, such new director shall,
for purposes of this Plan, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or
 
(c)           The consummation of:
 
(i)           A merger, consolidation, reorganization or other business
combination with or into the Company or in which securities of the Company are
issued, unless
 
(A) the stockholders of the Company, immediately before such merger,
consolidation, reorganization or other business combination, own directly or
indirectly immediately following such merger, consolidation, reorganization or
other business combination, at least sixty percent (60%) of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation, reorganization or other business combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
reorganization or other business combination,
 
(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation,
reorganization or other business combination constitute at least two-thirds of
the members of the board of directors of the Surviving Corporation, or a
corporation beneficially directly or indirectly owning a majority of the
combined voting power of the outstanding voting securities of the Surviving
Corporation, or
 
(C) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation, reorganization or other business
combination was maintained by the Company, the Surviving Corporation, or any
Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation, reorganization or other business combination had Beneficial
Ownership of fifteen percent (15%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of fifteen percent (15%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities, and
 

 
2

--------------------------------------------------------------------------------

 

A transaction described in clauses (A) through (C) shall herein be referred to
as a “Non-Control Transaction.”
 
(ii)           A complete liquidation or dissolution of the Company; or
 
(iii)           The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than (i) any such sale or disposition
that results in at least fifty percent (50%) of the Company’s assets being owned
by one or more subsidiaries or (ii) a distribution to the Company’s stockholders
of the stock of a subsidiary or any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities (X)
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this subsection (X)) as
a result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur, or (Y) and such Subject Person (1) within
fourteen (14) Business  Days (or such greater period of time as may be
determined by action of the Board) after such Subject Person would otherwise
have caused a Change in Control (but for the operation of this clause (Y)), such
Subject Person notifies  the Board that such Subject Person did so
inadvertently, and (2) within seven (7) Business Days after such notification
(or such greater period of time as may be determined by action of the Board),
such Subject Person divests itself of a sufficient number of Voting Securities
so that such Subject Person is no longer the Beneficial Owner of more than the
permitted amount of the outstanding Voting Securities.
 
Notwithstanding the foregoing, for purposes of Section 5.3 hereof, the second
(but not the first) sentence in Section 8.5(a) hereof, and for purposes of
Sections 8.5(b) and 8.6 hereof, a Change in Control shall occur with respect to
a Participant only upon the occurrence of an event that both (a) constitutes a
Change in Control under the above definition and (b) constitutes a change in
control event for purposes of Code section 409A.
 
Section 2.5                                Committee.  The Management
Development and Compensation Committee (or any successor committee under any
different name) of the Board of Directors of RadioShack.
 
Section 2.6                                Disability.  A physical or mental
condition which, in the sole opinion of the Committee, totally and permanently,
prevents a Participant from substantially performing duties for which such
Participant is suited to perform either by education or training, or if such
Participant is on a Leave of Absence when such condition develops, substantially
performing duties for which such Participant is suited to perform either by
education or training.  A determination that Disability exists shall be based
upon competent medical evidence satisfactory to the Committee.  The date that
any person’s Disability occurs shall be deemed to be the date such condition is
determined to exist by the Committee.
 
Section 2.7                                Employee.  A regular full-time
executive employee of RadioShack serving as either a RadioShack Corporate,
RadioShack Division or RadioShack subsidiary officer.
 
Section 2.8   Highest Average Plan Compensation.  The average annual Plan
Compensation earned by the Participant for the five consecutive highest-paid
Plan years while a Participant. This average shall be computed by dividing the
total of the Participant’s Plan Compensation for such five Plan Years by the
number of years in such five Plan Years for which the Participant had Plan
Compensation.
 
Section 2.9                                Leave of Absence.  Any period during
which:
 
(a)           an Employee is absent with the prior consent of RadioShack, which
consent shall be granted under uniform rules applied to all Employees on a
nondiscriminatory basis, but only if such person (i) is an Employee immediately
prior to the commencement of such period of authorized absence and resumes
employment with
 

 
3

--------------------------------------------------------------------------------

 

RadioShack not later than the first working day following the expiration of such
period of authorized absence or (ii) enters into a contract with RadioShack
prior to the absence which provides a right for the Employee to return to work
following the Leave of Absence, upon such terms and conditions as RadioShack may
provide in its sole discretion.  For purposes of clarification, nothing in this
Section 2.9(a) shall obligate or require RadioShack to enter into any contract
with any Employee or other person; or
 
(b)           an Employee who is on “qualified military service” as defined
under the Uniformed Services Employment and Reemployment Rights Act of 1994, but
only if such person is an Employee immediately prior to his qualified military
service and resumes employment with RadioShack within the period during which
his reemployment rights are guaranteed by law.
 
Section 2.10  Monthly Plan Benefit Amount.  A monthly amount equal to the
Participant’s Plan Benefit, as may be adjusted pursuant to Section 5.1(b) or (c)
or Sections 5.2, 8.4, or 8.5 divided by 120.
 
Section 2.11                                Participant.  An Employee who has
been selected by the Committee and has accepted a Plan Agreement as provided in
Article Three.
 
Section 2.12                                Plan Agreement.  The agreement
between RadioShack and a Participant, entered into in accordance with Article
Three, as may be amended from time to time hereunder.
 
Section 2.13                                Plan Year.  The twelve month period
beginning on January 1 and ending December 31, commencing with calendar year
January 1, 1998 through December 31, 1998.
 
Section 2.14                                Plan Benefit.  An amount equal to
the Participant’s Benefit Service Years Credit multiplied by the Participant’s
Highest Average Plan Compensation multiplied by 10.
 
Section 2.15                                Plan Compensation.  The
Participant’s annual base salary and any annual bonus earned by the Participant
during a Plan Year.  Plan Compensation shall include any portion of the
Participant’s base salary and bonus that is not includible in taxable income
because of a deferral election under any plan maintained by RadioShack.
 
Section 2.16                                RadioShack.  RadioShack Corporation,
a Delaware corporation, and those subsidiary corporations in which RadioShack
owns at least  fifty one percent (51%) of the total combined voting power of all
classes of stock entitled to vote.
 
Section 2.17                                RadioShack Subsidiary.  Any
corporation in which RadioShack owns at least fifty one percent (51%) of the
total combined voting power of all classes of stock entitled to vote.
 
Section 2.18                                Retirement.  The following
classifications of Retirement as referred to in this Plan are as follows:
 
(a)           Early Retirement.  A Participant’s voluntary election to terminate
employment, as opposed to an involuntary termination by RadioShack, on or after
attaining age fifty five (55) but prior to attaining age sixty-five (65).
 
(b)           Normal Retirement.  A Participant's termination from employment
with RadioShack upon attaining age sixty five (65).
 
(c)           Late Retirement.  A Participant's termination from employment with
RadioShack after attaining age sixty five (65).”
 
For this purpose, a Participant’s termination from employment will occur on the
date of the Participant’s Separation from Service, and notwithstanding anything
contained herein to the contrary, the date on which such Separation from Service
takes place shall be the date of Retirement.
 

 
4

--------------------------------------------------------------------------------

 

Section 2.19                                Separation from Service.  A
Participant’s “separation from service” from RadioShack shall fall within the
meaning set forth in Code section 409A.
 
 
ARTICLE THREE
 
SELECTION OF PARTICIPANTS AND
AGREEMENT TO PARTICIPATE
 
Section 3.1                                Existing Participants.   The Plan is
in addition to the RadioShack Corporation Officer’s Deferred Compensation Plan,
the Salary Continuation Plan for Executive Employees of RadioShack Corporation,
the Special Compensation Plan No.1 for RadioShack Corporation Executive
Officers, and the Special Compensation Plan No. 2 for RadioShack Corporation
Executive Officers (collectively, the “Salary Continuation Plans”).  The Salary
Continuation Plans have certain participants who, as of December 31, 2005, have
been selected by the Committee, in its sole, absolute and exclusive discretion,
to be Plan Participants and to have their benefits transferred from the
respective Salary Continuation Plans to the Plan by virtue of new Plan
Agreements. Upon execution of new Plan Agreements, these Participants will no
longer be participants in their respective Salary Continuation Plans and will be
Plan Participants.
 
Section 3.2                                New Participants.  On and after
January 1, 2006, the Committee, in its sole, absolute and exclusive discretion,
shall select, from among the key executive employees of RadioShack who are
serving as either a RadioShack Corporate, RadioShack Division or a RadioShack
Subsidiary officer, candidates for participation in the Plan.
 
 
ARTICLE FOUR
 
NO FUNDING OF PLAN BENEFITS
 
Section 4.1                                All benefits under the Plan or a Plan
Agreement represent an unsecured promise to pay by RadioShack Corporation. The
Plan shall be unfunded and the benefits hereunder shall be paid only from the
general assets of RadioShack Corporation resulting in the Participants having no
greater rights than RadioShack Corporation’s general creditors; provided,
however, nothing herein shall prevent or prohibit RadioShack Corporation from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the Plan or Plan Agreement.
 
 
ARTICLE FIVE
 
BENEFITS PAYABLE TO PARTICIPANTS AND
TO BENEFICIARIES OF PARTICIPANTS
 
Section 5.1                                Subject to the terms and conditions
of the Plan, upon the Retirement of a Participant, RadioShack agrees to pay to
Participant a Retirement benefit as follows:
 
(a)           Normal Retirement.  If a Participant retires at the date of Normal
Retirement, then RadioShack agrees to pay to Participant or to the designated
Beneficiary of Participant in the event of the death of Participant prior to the
termination of payment of Normal Retirement benefits hereunder, all from its
general assets, an amount equal to such Participant’s Plan Benefit, such sum to
be paid as set forth in Section 5.3 hereof.
 
(b)           Early Retirement.  If a Participant retires at a time that
constitutes an Early Retirement, then RadioShack agrees to pay to Participant or
to the designated Beneficiary of Participant in the event of the death of
Participant prior to the termination of payment of Early Retirement benefits
hereunder, all from its general assets, an amount equal to such Participant’s
Plan Benefit, reduced by five percent (5%) per year for each year that Early
Retirement precedes the date of Normal Retirement.  Such year shall be a fiscal
year beginning on the date a Participant
 

 
5

--------------------------------------------------------------------------------

 

attains age fifty-five (55).  Any reduction for a part of a year shall be
prorated on a daily basis assuming a 365-day year.  Such amount shall be paid as
set forth in Section 5.3 hereof.
 
(c)           Late Retirement.  If a Participant retires at a date that
constitutes Late Retirement, then RadioShack agrees to pay to Participant or to
the designated Beneficiary of Participant in the event of the death of
Participant prior to the termination of payment of Late Retirement benefits
hereunder, all from its general assets, an amount equal to such Participant’s
Plan Benefit, reduced by a percentage determined as follows:
 
Age on Date of
 
Percent of Reduction
Late Retirement
 
of Plan Benefit Amount
     
66
 
0%
67
 
0%
68
 
0%
69
 
0%
70
 
0%
71
 
20%
72
 
40%
73
 
60%
74
 
80%
75
 
100%

 
The percent of reduction of a Participant’s Plan Benefit shall be measured on a
fiscal year beginning on the date of Participant’s date of birth and shall
commence on the day after the date a Participant attains age 70, and any
reduction for a part of a year shall be prorated on a daily basis at the
applicable percentage assuming a 365-day year.  Such amount shall be paid as set
forth in Section 5.3 hereof.
 
Section 5.2                                Subject to the terms and conditions
of the Plan, upon the death of a Participant, but only if the Participant is an
Employee of RadioShack at his death (except as set forth in Section 5.2(b)
below) and is not being paid benefits pursuant to a Plan Agreement at such time,
RadioShack agrees to pay to his Beneficiary from its general assets an amount
equal to such Participant’s Plan Benefit. Such amount shall be paid as set forth
in Section 5.3 hereof with respect to such benefits; however, it is further
provided that:
 
(a)           if a Participant dies while an Employee of RadioShack after the
date of his Normal Retirement, then the amount payable to his Beneficiary upon a
Participant’s death shall be reduced as set forth in Section 5.1(c) hereof; and
 
(b)           the death of a Participant within the first year after involuntary
termination of employment with RadioShack as provided in Section 8.6 shall not
defeat the right of such Participant’s Beneficiary to receive benefits under
this Section 5.2 so long as an event described in Section 8.5(a) or (b) occurs
within one year of the date of termination of the Participant’s employment.
 
Section 5.3                                Except as provided in Section 8.5,
the Plan Benefit due and payable to a Participant or his Beneficiary, as the
case may be, upon the Normal Retirement, Early Retirement, or the Late
Retirement of a Participant, or upon the death of a Participant, shall be paid
in one hundred twenty (120) equal monthly installments in an amount equal to the
Participant’s Monthly Plan Benefit Amount, commencing on the first business day
of the seventh month following the date of the Participant’s Retirement or, if
earlier, on the date of the Participant's death.  Notwithstanding the foregoing,
in the event of a Change in Control, amounts payable to a Participant or his
Beneficiary shall be paid in the amount and manner specified in Sections 8.5 and
8.6.
 
Section 5.4                                Until actually paid and delivered to
the Participant or to the Beneficiary entitled to same, none of the benefits
payable by RadioShack under this Plan or any Plan Agreement shall be liable for
the debts or liabilities of either the Participant or his Beneficiary, nor shall
the same be subject to seizure by any creditor of the Participant or his
 

 
6

--------------------------------------------------------------------------------

 

Beneficiary under any writ or proceeding at law, in equity or in
bankruptcy.  Further, no Participant or Beneficiary shall have power to sell,
assign, transfer, encumber, or in any manner anticipate or dispose of the
benefits to which he is entitled or may become entitled under the Plan or any
Plan Agreement.
 
Section 5.5
 
(a)           During the period that Participant is receiving benefits under a
Plan Agreement and for one (1) year after cessation of payment of benefits,
Participant agrees that he will not, either directly or indirectly, within the
United States of America or in any country of the world that RadioShack (or a
RadioShack Subsidiary) or one of its dealers or franchisees sells Consumer
Electronic Products (as hereinafter defined) at retail, own, manage, operate,
join, control, be employed by, be a consultant to, be a partner in, be a
creditor of, engage in joint operations with, be a stockholder, officer or
director of any corporation, sole proprietorship or business entity of any type,
or participate in the ownership, management, direction, or control or in any
other manner be connected with, any business selling Consumer Electronic
Products at retail which is at the time of Participant’s engaging in such
conduct competitive with such products sold by RadioShack except as a
stockholder owning less than five percent (5%) of the shares of a corporation
whose shares are traded on a stock exchange or in the over-the-counter market by
a member of the National Association of Securities Dealers.  “Consumer
Electronic Products” are those type of products sold at the retail level to the
ultimate customer as are advertised by RadioShack.  The manufacture of Consumer
Electronic Products or the sale of Consumer Electronic Products at levels of
distribution other than the retail level is not considered a violation of this
covenant.
 
(b)           In the event that a Participant engages in any of the activities
described in Section 5.5(a), RadioShack will give notice to the Participant
specifying in detail the alleged violation of Section 5.5(a).  Participant will
be allowed ninety (90) days to cure such default.  If the Committee feels there
is continuing competition, then, without any further notice or opportunity to
cure, and upon determination by the Committee that such a Participant is engaged
in such activities, such Committee’s decision to be conclusive and binding upon
all concerned, and notwithstanding any other provisions of the Plan or of the
Plan Agreement with such Participant, RadioShack’s obligation to a Participant
to pay any benefits hereunder shall automatically cease and terminate and
RadioShack shall have no further obligation to such Participant or Beneficiary
pursuant to the Plan or the Plan Agreement.  RadioShack may also enforce this
provision by suit for damages which shall include but not be limited to all sums
paid to Participant hereunder, or for injunction, or both.
 
Section 5.6                                RadioShack may liquidate out of the
interest of a Participant hereunder, but only as Retirement or death benefits
become due and payable hereunder, any outstanding loan or loans or other
indebtedness of Participant made in the ordinary course of the employment
relationship, provided that (i) the entire amount of reduction in such benefit
in any taxable year of RadioShack shall not exceed $5,000, and (ii) the
reduction shall be made at the same time and in the same amount as the loan or
other indebtedness otherwise would have been due and collected from the
Participant.
 
Section 5.7                                Subject to termination or amendment
of the Plan, Plan Agreement, or both, and subject to the requirements of Code
section 409A, a Participant's participation in the Plan shall continue during
his Disability or his taking a Leave of Absence notwithstanding the status of
the Participant’s employment with RadioShack.  Subject to the requirements of
Code section 409A, a Participant who is Disabled or on Leave of Absence shall
notify RadioShack of his date of Retirement in such manner as may be specified
by RadioShack.  Such notice shall be deemed to be received when actually
received by RadioShack in the manner specified.
 
Section 5.8                                Notwithstanding anything in the Plan
to the contrary, the Committee, in its sole discretion, may accelerate or delay
the payment of any benefits under the Plan under the circumstances, and to the
extent, required or permitted by Code section 409A.
 

 
7

--------------------------------------------------------------------------------

 

ARTICLE SIX
 
AMENDMENTS OF PLAN AGREEMENTS
 
Section 6.1                                The Committee may enter into
amendments to the Plan Agreement with any Participant for the purpose of
amending any provision of this Plan as it might apply to a Participant.  In such
cases, the acceptance of an amendment by a Participant is voluntary and until
the amended Plan Agreement has been submitted to and accepted by him, it shall
not be effective.
 
 
ARTICLE SEVEN
 
BENEFICIARIES OF PARTICIPANTS
 
Section 7.1                                At the time of his acceptance of a
Plan Agreement, a Participant shall be required to designate the Beneficiary to
whom benefits under the Plan and his Plan Agreement will be payable upon his
death.  A Beneficiary may be one (1) or more persons or entities, such as
dependents, persons who are natural objects of the Participant’s bounty, an
inter vivos or testamentary trust, or his estate.  Such Beneficiaries may be
designated contingently or successively as the Participant may direct.  The
designation of his Beneficiary shall be made by the Participant on a Beneficiary
Designation Form to be furnished by the Committee and filed with it.
 
Section 7.2                                A Participant may change his
Beneficiary, as he may desire, by filing new and amendatory Beneficiary
Designation Forms with the Committee.
 
Section 7.3                                In the event a Participant designates
more than one (1) Beneficiary to receive benefit payments simultaneously, each
such Beneficiary shall be paid such proportion of such benefits as the
Participant shall have designated.  If no such percentage designation has been
made, then payments shall be made to each such Beneficiary in equal shares.
 
Section 7.4                                If the designated Beneficiary dies
before the Participant in question and no Beneficiary was successively named, or
if the designated Beneficiary dies before complete payment of the deceased
Participant’s benefits have been made and no Beneficiary was successively named,
the Committee shall direct that such benefits (or the balance thereof) be paid
to those persons who are the deceased Participant’s heirs-at-law determined in
accordance with the laws of descent and distribution in force at the date hereof
in the State of Texas for separate personal property, such determination to be
made as though the Participant had died intestate and domiciled in Texas.  Such
benefits (or the balance thereof) shall be paid at the time and in the form
otherwise provided for in the Plan.
 
Section 7.5                                Whenever any person entitled to
payments under this Plan shall be a minor or under other legal disability or in
the sole judgment of the Committee shall otherwise be unable to apply such
payments to his own best interest and advantage (as in the case of illness,
whether mental or physical, or where the person not under legal disability is
unable to preserve his estate for his own best interest), the Committee may in
the exercise of its discretion direct all or any portion of such payments to be
made in any one or more of the following ways unless claims shall have been made
therefor by an existing and duly appointed guardian, conservator, committee or
other duly appointed legal representative, in which event payment shall be made
to such representative:
 
(a)           directly to such person unless such person shall be an infant or
shall have been legally adjudicated incompetent at the time of the payment;
 
(b)           to the spouse, child, parent or other blood relative to be
expended on behalf of the person entitled or on behalf of those dependents as to
whom the person entitled has the duty of support;
 
(c)           to a recognized charity or governmental institution to be expended
for the benefit of the person entitled or for the benefit of those dependents as
to whom the person entitled has the duty of support; or
 

 
8

--------------------------------------------------------------------------------

 

(d)           to any other institution, approved by the Committee, to be
expended for the benefit of the person entitled or for the benefit of those
dependents as to whom the person entitled has the duty of support.
 
The decision of the Committee will, in each case, be final and binding upon all
persons and the Committee shall not be obligated to see to the proper
application or expenditure of any payments so made.  Any payment made pursuant
to the power herein conferred upon the Committee shall operate as a complete
discharge of the obligations of RadioShack and of the Committee.
 
Section 7.6                                If the Committee has any doubt as to
the proper Beneficiary to receive payments hereunder, the Committee shall have
the right to withhold such payments until the matter is finally adjudicated or
the Committee may direct RadioShack to bring a suit for interpleader in any
appropriate court, pay any amounts due into the court, and RadioShack shall have
the right to recover its reasonable attorney’s fees from such proceeds so paid
or to be paid.  Any payment made by the Committee, in good faith and in
accordance with this Plan, shall fully discharge the Committee and RadioShack
from all further obligations with respect to such payments.  In acting under
this provision, the Committee, where appropriate, shall take all steps necessary
to ensure that any delay in payment to a Beneficiary complies with the
requirements of Treas. Reg. section 1.409A-3(g) including, where payments are
withheld, by making any required payments by no later than the end of the year
in which the matter is finally adjudicated.
 
 
ARTICLE EIGHT
 
TERMINATION OF PARTICIPATION
 
Section 8.1                                Except as provided in Sections
5.2(b), 8.4, 8.5, 8.6, 10.1, and 10.2 hereof, termination of a Participant’s
employment with RadioShack other than by reason of Retirement or death, whether
by action of RadioShack or the Participant’s resignation, shall terminate the
Participant’s participation in the Plan (for the sake of clarity, a cessation of
active employment during a period of a Leave of Absence (including as a result
of a Disability) will not be deemed a termination of employment for purposes of
this sentence, unless such cessation results in a Separation from
Service).  Neither the Plan nor the Plan Agreement shall in any way obligate
RadioShack to continue the employment of a Participant, nor will either limit
the right of RadioShack to terminate a Participant’s employment at any time, for
any reason, with or without cause.
 


 
Section 8.2                                Except as provided in Sections 8.4,
8.5, 8.6, 10.1 and 10.2 hereof, participation in the Plan by a Participant shall
also terminate if the Plan or his Plan Agreement is terminated by RadioShack in
accordance with Article Ten.
 
Section 8.3                                Except as provided in Sections 8.4,
8.5, 8.6, 10.1, and 10.2 hereof, upon termination of a Participant’s
participation in the Plan, all of RadioShack’s obligations to the Participant
and his Beneficiary under the Plan and Plan Agreement and each of them, shall
terminate and be of no further effect.
 
Section 8.4                                Except as provided in Sections 8.5,
8.6, 10.1 and 10.2, if a Participant’s participation in the Plan is terminated,
by:
 
(a)           termination of the Plan;
 
(b)           termination of a Plan Agreement; or
 
(c)           termination of employment for any reasons other than
 
(i)           death or Retirement, which shall be governed by Article Five, or
 
(ii)           dishonest or fraudulent conduct of a Participant or indictment of
a Participant for a felony crime involving moral turpitude, in which event no
vesting under Section 8.4, 8.6, 10.1, or 10.2 shall occur,
 

 
9

--------------------------------------------------------------------------------

 

then such Participant shall be entitled, as set forth below, to a percentage of
his Plan Benefit as follows:
 
Age Attained at Date of Event Set
   
Forth in Section 8.4(a), (b) or (c)
 
% Vested
     
Age 54 or younger
 
0%
     
Age 55 to age 65
 
A percent as determined
   
in 5.1(b) hereof
     
Age 65 to age 70
 
100%
     
Age 70 to age 75
 
A percent as determined
   
in 5.1(c) hereto
     
Age 75 and thereafter
 
0%

 
The amount payable under this Section 8.4 shall be determined as of the date of
the event set forth in Section 8.4(a), (b) or (c) hereof and such amount as so
determined at that time shall not be altered or changed thereafter, except that
the provisions of Section 5.5 hereof shall remain fully applicable during the
Participant's employment by RadioShack, during the payment of benefits under
this Section 8.4 and for one (1) year after the later of termination of
employment or cessation of payment of benefits.  The amount payable under this
Section 8.4 shall be paid as set forth in Section 5.3 hereunder to commence on
the first business day of the seventh month following the date of the
Participant’s Separation from Service.
 
Section 8.5                                Notwithstanding anything to the
contrary in the Plan,
 
(a)           In the event of a Change in Control, every Participant who is
currently an active Employee immediately shall be vested in his Plan Benefit
determined without regard to Section 5.1(b) but subject to Section 5.1(c). Such
Plan Benefit shall be payable in a lump sum on the first day of the month next
following the date of the Participant’s Separation from Service or, if later,
and to the extent Participant is a “specified employee,” within the meaning of
Code Section 409A, on the date of his or her Separation from Service, on the
first business day of the seventh month following the date of Separation from
Service (or, if earlier, the date of the Participant’s death) to the extent such
delayed payment is required in order to avoid a prohibited distribution under
Code section 409A(a)(2) (with the date of the Separation from Service referred
to herein as the “Valuation Date”).  Such lump sum payment shall equal the
present value of the Participant's Plan Benefit (as adjusted pursuant to Section
5.1(c), as applicable) discounted for interest at the Pension Benefit Guaranty
Corporation's Immediate Annuity Rate used to value benefits for single-employer
plans terminating on the date of the Separation from Service compounded
semi-annually.
 
(b)(i)           In the event of a Change in Control, any Participant or
Beneficiary who, on the date of the Change in Control, was receiving benefits
under the Plan shall be entitled to receive a lump sum equal to the present
value of the remaining Plan Benefit no later than 90 days following the date of
the Change in Control, calculated in a manner consistent with Section 8.5(a).
 
(b)(ii)                      In the event of a Change in Control, any
Participant who, on the date of the Change in Control, had Separated from
Service with the right to receive benefits under the Plan but had not yet
commenced receiving benefits, or any Beneficiary of such a Participant,  shall
be entitled to receive a lump sum as of the earlier of (A) the first business
day of the seventh month following the date of Separation from Service equal to
the present value of the remaining Plan Benefit, or (B) the six month
anniversary of the date of the Change in Control, calculated in a manner
consistent with Section 8.5(a) hereof .”
 
For purposes of 8.5(b), the “Valuation Date” shall be the date of the Change in
Control.
 
 
10

--------------------------------------------------------------------------------

 
Section 8.6                                In the event that a Participant
(other than a Participant described in Section 8.5(b)) is subject to an
involuntary termination by RadioShack that constitutes a Separation from Service
for any reason other than those reasons set forth in Section 8.4(c)(ii), and
within a one year period beginning on the date of such termination there occurs
a Change in Control (that satisfies the last paragraph of Section 2.4 hereof),
then such Participant, or his Beneficiary if such Participant dies after
termination of employment, shall be entitled to receive a lump sum equal to the
present value of the Participant's Plan Benefit no later than 90 days following
the date of the Change in Control, provided that if the Change in Control does
not satisfy the last paragraph of Section 8.7 hereof, the payment shall be made
on the first anniversary of the Participant’s Separation from Service if payment
at such time would not result in a violation of Code section 409A.  The lump sum
amount payable under this Section 8.6 shall be determined in a manner consistent
with Section 8.5(a).  For purposes of this Section 8.6, the “Valuation Date”
shall be the date of the Change in Control.
 
Section 8.7                                Notwithstanding any provision to the
contrary in the Plan, upon a Change in Control, the provisions of Sections 5.5
and 5.6 shall lapse and become null and void.
 
 
ARTICLE NINE
 
ADMINISTRATION OF THE PLAN
 
Section 9.1                                The Plan shall be administered by the
Committee.
 
Section 9.2                                In addition to the express powers and
authorities accorded the Committee under the Plan, it shall be responsible in
its sole, absolute and exclusive discretion for:
 
(a)           construing and interpreting the Plan;
 
(b)           computing and certifying to RadioShack the amount of benefits to
be provided in each Plan Agreement for the Participant or the Beneficiary of the
Participant; and
 
(c)           determining the right of a Participant or a Beneficiary to
payments under the Plan and otherwise authorizing disbursements of such payments
by RadioShack.
 
In these and all other respects, the Committee’s decisions shall be conclusive
and binding upon all concerned.  The Plan is intended to comply with the
requirements of Code section 409A, to the extent applicable, and shall be
administered and interpreted by the Committee accordingly.
 
Section 9.3                                RadioShack agrees to hold harmless
and indemnify the members of the Committee against any and all expenses, claims
and causes of action by or on behalf of any and all parties whomsoever, and all
losses therefrom, including without limitation the cost of defense and
attorney’s fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from any such Committee
member’s fraud or willful misconduct.
 
ARTICLE TEN
 
TERMINATION OR AMENDMENT OF THE PLAN
 
OR PLAN AGREEMENTS
 
Section 10.1                                RadioShack reserves the right to
terminate or amend this Plan or any Plan Agreement, in whole or in part, at any
time, from time to time, by resolution of the Committee, provided, however,
that, subject to Section 10.3, no amendment to the Plan or to any Plan Agreement
shall alter the vested rights of a Participant or Beneficiary applicable on the
effective date of such termination or amendment, and such vested rights shall
remain unchanged.  Rights are deemed to have vested if benefits are actually
being paid or if the only condition precedent to the payment of benefits is
 

 
11

--------------------------------------------------------------------------------

 

the termination of employment (unless terminated for reasons set forth in
Section 8.4(c)(ii), in which event benefits are forfeited) with RadioShack or
the giving notice of Retirement or the occurrence of an event described in
Section 8.5(a) or (b).
 
Section 10.2                                Notwithstanding anything to the
contrary in the Plan, but subject to Section 10.3,
 
(a)           Sections 8.5, 8.6, 8.7 and this Section 10.2 shall not be amended
or terminated at any time.
 
(b)           For a period of one (1) year following a Change in Control, the
Plan or Plan Agreement shall not be terminated or amended in any way, nor shall
the manner in which the Plan is administered be changed in a way that adversely
affects the Participants’ right to existing or future RadioShack-provided
benefits or contributions provided hereunder, including, but not limited to, any
change in, or to, the eligibility requirements, benefit formulae and manner and
optional forms of payments.
 
(c)           Any amendment or termination of the Plan prior to a Change in
Control that (i) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with, or in anticipation of, a Change in
Control, shall be null and void and shall have no effect whatsoever.
 
(d)           In the event the Plan or any Plan Agreement is terminated or
adversely amended to the detriment of any Participant and within a one-year
period from the effective date of any such amendment or termination a Change in
Control occurs, then any Participant so affected whose employment with
RadioShack Corporation is subject to a termination that constitutes a Separation
from Service, whether voluntarily or involuntarily, within a three-year period
from the date of the Change in Control shall be entitled to receive those
benefits set forth in Section 8.5 hereof to the same extent and in the same
amounts as though such amendment or termination of the Plan or Plan Agreement
had not occurred.  This Section 10.2(d) shall not apply to any Participant who,
as of the date of the Change in Control, has previously retired or has otherwise
voluntarily terminated his employment with RadioShack Corporation.
 
The restrictions on amendments set forth in this provision shall not apply to
the amendment to the Plan adopted on November 6, 2008 and effective on December
31, 2008.
 
Section 10.3                                Notwithstanding anything in Section
6.1, 10.1 or 10.2 to the contrary, the Committee may amend the Plan or any Plan
Agreement at any time, without the consent of any Participant or Beneficiary, to
the extent the Committee deems such amendment to be necessary to comply with the
requirements of any applicable tax laws, securities laws, accounting rules and
other applicable state and federal laws.
 
 
ARTICLE ELEVEN
 
MISCELLANEOUS
 
Section 11.1                                The Plan and Plan Agreement and each
of their provisions shall be construed and their validity determined under the
laws of the State of Texas.
 
Section 11.2                                The masculine gender, where
appearing in the Plan or Plan Agreement, shall be deemed to include the feminine
gender.  The words “herein”, “hereunder” and other similar compounds of the word
“here” shall mean and refer to the entire Plan and Plan Agreement, not to any
particular provision, section or subsection, and words used in the singular or
plural may be construed as though in the plural or singular where they would so
apply.
 
Section 11.3                                Any action brought by a Participant
under the Plan or Plan Agreement shall only be brought in the appropriate state
or federal court for Tarrant County, Texas.
 
Section 11.4                                Any person born on February 29 shall
be deemed to have been born on the immediately preceding February 28 for all
purposes of this Plan.
 

 
12

--------------------------------------------------------------------------------

 

Section 11.5                                This Plan shall be binding upon and
inure to the benefit of any successor of RadioShack and any such successor shall
be deemed substituted for RadioShack under the terms of this Plan.  As used in
this Plan, the term “successor” shall include any person, firm, corporation, or
other business entity which at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the assets or business of
RadioShack.
 
Section 11.6                                A Participant shall not be required
to mitigate the amount of any payment provided for in this Plan by seeking other
employment or otherwise.
 
Section 11.7                                In the event that a Participant
institutes any legal action to enforce his rights under, or to recover damages
for breach of any of the terms of this Plan or any Plan Agreement, the
Participant, if he is the prevailing party, shall be entitled to recover from
RadioShack all actual expenses incurred in the prosecution of said suit
including but not limited to attorneys' fees, court costs, and all other actual
expenses.  All reimbursements of eligible expenses under this provision shall be
made no later than the last day of the Participant’s tax year following the
taxable year in which the expenses were incurred.  The amount of expenses
eligible for reimbursement under this provision in any calendar year shall not
affect the amount of expenses eligible for reimbursement in any other calendar
year, and a Participant’s right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.  In all events, reimbursement
shall be made in accordance with Treas. Reg. §1.409A-3(i)(1)(iv).
Notwithstanding the foregoing, a Participant shall only be entitled to
reimbursement of the expenses described above if he is the prevailing party in
such action.  If RadioShack provides any reimbursements in accordance with this
provision, and the Participant ultimately is not the prevailing party, the
Participant shall be required to refund to RadioShack all amounts previously
paid.
 
Section 11.8                                Notwithstanding all other provisions
in the Plan, in the event a Participant is entitled to benefits under two (2)
separate sections of the Plan, the maximum a Participant may receive under this
Plan is his Plan Benefit, payable in accordance with Section 5.3 hereof (or
Article Eight, if applicable).
 
Section 11.9 Notwithstanding any other provision of the Plan to the contrary,
until the Plan is amended and restated to reflect the requirements of Internal
Revenue Code section 409A, the Plan shall be administered in accordance with all
applicable requirements of Internal Revenue Code section 409A and the
regulations or guidance issued with regard thereto, and any distribution,
acceleration or election feature that could result in the early inclusion in
gross income shall be deemed restricted or limited to the extent necessary to
avoid such result.
 
Section 11.10  It is intended that the Plan and the Committee’s exercise of
authority or discretion hereunder shall comply with the provisions of Code
section 409A and the Treasury Regulations relating thereto so as not to subject
a Participant to the payment of interest and tax penalty which may be imposed
under Code section 409A.  In furtherance of this interest, to the extent that
any regulations or other guidance issued under Code section 409A after the
effective date of the first amendment and restatement of this Plan would result
in a Participant being subject to payment of interest and tax penalty under Code
section 409A, the Committee may amend the Plan, without the Participant’s
consent, including with respect to the timing of payment of benefits, in order
to avoid the application of or to comply with the requirements of Code section
409A; provided, however, that RadioShack makes no representation that
compensation or benefits payable under this Plan shall be exempt from or comply
with Code section 409A and makes no representation to preclude Code section 409A
from applying to the compensation or benefits payable under the Plan.
 


 
13

